NO. 12-21-00002-CR
                                 IN THE COURT OF APPEALS
                    TWELFTH COURT OF APPEALS DISTRICT
                                              TYLER, TEXAS


IN RE:                                                       §

BRANDON EARL CROCKER,                                        §       ORIGINAL PROCEEDING

RELATOR                                                      §

                                           MEMORANDUM OPINION
                                               PER CURIAM
         Brandon Earl Crocker, acting pro se, filed this original proceeding to challenge
Respondent’s failure to rule on his motion to reform the judgment. 1 The record reflects that
Relator’s counsel filed a motion to reform the judgment on October 15, 2020. 2 Accordingly, the
record demonstrates that Relator is represented by counsel. 3 A criminal defendant is not entitled
to hybrid representation. Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007).
Relator must look to appointed counsel for representation in this original proceeding. See In re
Bice, No. 12-12-00038-CR, 2012 WL 2033131, at *1 (Tex. App.—Tyler June 6, 2012, orig.
proceeding) (mem. op., not designated for publication).                     The absence of a right to hybrid
representation means Relator’s pro se petition for writ of mandamus presents nothing for this

         1
          Respondent is the Honorable Jack Skeen, Jr., Judge of the 241st District Court in Smith County, Texas.
The State of Texas is the Real Party in Interest.
         2
           We note that a trial court has a nondiscretionary duty to consider and rule on a motion within a reasonable
time. In re Thomas, No. 12–05–00261–CV, 2005 WL 2155244, at *1 (Tex. App.–Tyler Sept. 7, 2005, orig.
proceeding) (mem. op.). And a trial court cannot be expected to consider a motion not called to its attention. See In
re Chavez, 62 S.W.3d 225, 228 (Tex. App.–Amarillo 2001, orig. proceeding). Relator provides no documentation to
demonstrate that he took actions to call his motion to Respondent’s attention. See In re Blakeney, 254 S.W.3d 659,
662 (Tex. App.—Texarkana 2008, orig. proceeding); see also Chavez, 62 S.W.3d at 228. Even assuming that the
motion was brought to Respondent’s attention, we cannot say that a reasonable time for ruling has passed. See
Chavez, 62 S.W.3d at 228–29; see also In re Halley, No. 03-15-00310-CV, 2015 WL 4448831, at *2 (Tex. App.—
Austin July 14, 2015, no pet.) (mem. op., not designated for publication) (six month delay not unreasonable length
of time for motion to remain pending).
         3
             There is no indication that counsel has withdrawn from Relator’s case in the trial court below.
court to review. See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995); see also In
re Searcy, No. 14-20-00481-CR, 2020 WL 4012007, at *1 (Tex. App.—Houston [14th Dist.]
July 16, 2020, orig. proceeding) (mem. op., not designated for publication) (per curiam); Bice,
2012 WL 2033131, at *1. Therefore, we deny the petition for writ of mandamus.
Opinion delivered January 13, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                         JANUARY 13, 2021

                                       NO. 12-21-00002-CR



                                BRANDON EARL CROCKER,
                                        Relator
                                          V.

                                    HON. JACK SKEEN, JR.,
                                          Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Brandon Earl Crocker; who is the relator in appellate cause number 12-21-00002-CR and the
defendant in trial court cause number 241-0571-20, pending on the docket of the 241st Judicial
District Court of Smith County, Texas. Said petition for writ of mandamus having been filed
herein on January 5, 2021, and the same having been duly considered, because it is the opinion
of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED and
ORDERED that the said petition for writ of mandamus be, and the same is, hereby denied.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.



                                                    3